Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 27, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  161751                                                                                              Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
                                                                                                       Elizabeth M. Welch,
  VENESSA DAVIS, JOHN DAVIS, RONALD                                                                                  Justices
  W. RADATZ, NEIL J. HAMANN, JACQUELINE
  A. HAMANN, DENNIS J. HAMANN, JOSEPH
  SHARPE, JR., MICHELLE SHARPE, JOHN A.
  ESCHENBERG, II, LEAH ESCHENBERG,
  TERRY MERCHANT, TERESA MERCHANT,
  CHARLES COGGINS, II, KIMBERLY
  COGGINS, and CHARLES COGGINS, III,
             Plaintiffs-Appellees,
  v                                                                SC: 161751
                                                                   COA: 346729
                                                                   St. Clair CC: 16-001197-CE
  SUNOCO PIPELINE LIMITED PARTNERSHIP
  and SUNOCO LOGISTICS PARTNERS
  OPERATIONS GP, LLC,
            Defendants-Appellants,
  and
  ENBRIDGE ENERGY LIMITED
  PARTNERSHIP, ENBRIDGE PIPELINES
  LAKEHEAD, LLC, ENBRIDGE PIPELINES
  TOLEDO, INC., GREAT LAKES PETROLEUM
  CORPORATION, GREAT LAKE PETROLEUM
  COMPANY, and GREAT LAKES PETROLEUM
  TRANSPORTATION, LLC,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 18, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 27, 2021
           s0419
                                                                              Clerk